Citation Nr: 0721121	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for anxiety disorder 
to include post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.

In July 2007, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.

The issues of entitlement to an increased rating for anxiety 
disorder with PTSD and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss disability is manifested 
by level V hearing loss in the right ear and level V hearing 
loss in the left ear.


CONCLUSION OF LAW

The veteran's bilateral hearing loss disability is properly 
evaluated as 20 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, 4.86(b), Diagnostic Code 6100 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in June 2005, November 2005, and March 2006.  The June 
and November 2005 letters specifically inform the appellant 
that he should submit any pertinent evidence in his 
possession, and the March 2006 letter provides notice of the 
type of evidence necessary to establish an effective date for 
an increased rating. 

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded an appropriate VA 
audiological examination.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the pertinent implementing regulation.  

Following completion of all indicated development of the 
record, the originating agency readjudicated the claim in 
March 2006.  There is no indication or reason to believe that 
the ultimate decision of the originating agency on the claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The report of an April 2004 VA audiology examination notes 
that pure tone air conduction thresholds, in decibels, were 
as follows:



1000
2000
3000
4000
Average
Right 
Ear

30
55
65
75
56
Left 
Ear

30
70
75
80
64

Maryland CNC tests revealed speech recognition ability of 72 
percent in the right ear and of 70 percent in the left ear.

The report of a March 2006 VA audiology examination notes 
that pure tone air conduction thresholds, in decibels, were 
as follows:



1000
2000
3000
4000
Average
Right 
Ear

35
60
70
80
61
Left 
Ear

30
70
80
80
65

Maryland CNC tests revealed speech recognition ability of 72 
percent in the right ear and of 68 percent in the left ear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2006).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

In considering the veteran's claim of entitlement to a higher 
rating for bilateral hearing loss disability, the Board notes 
that the findings on the March 2006 audiometric evaluation 
are indicative of level V hearing impairment in the right ear 
and level V hearing impairment in the left ear.  A 20 percent 
evaluation is warranted when those values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  
The findings on the April 2004 VA audiometric evaluation also 
reveal level V hearing impairment in the right ear and level 
V hearing impairment in the left ear.  Again, when applied to 
Table VII, this combination produces a 20 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

Under 38 C.F.R. § 4.86(b), special provisions apply when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  Here, this special 
provision is applicable to the audiogram results for the left 
ear only, on both VA examinations.  When applying the results 
for the left ear from the March 2006 audiogram (as well as 
the April 2004 audiogram) to 38 C.F.R. § 4.85, Table VIA, the 
veteran has level V hearing impairment in the left ear.  This 
is increased to VI, the next higher Roman numeral.  The right 
ear is not subject to the special provisions, and remains at 
level V under Table VI.  A 20 percent rating is warranted 
when those values are applied to Table VII.

Consequently, the veteran's bilateral hearing loss disability 
warrants a 20 percent evaluation, but not higher, under the 
schedular criteria.  In sum, the record demonstrates that the 
schedular rating assigned by the RO is correct.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
disability is denied.



REMAND

In granting service connection and a 30 percent rating for 
the veteran's PTSD, the RO relied largely on an April 2005 VA 
examination.  Thereafter, the veteran filed his claim for 
increase indicating that his anxiety disorder with PTSD is 
more severe than contemplated by the current 30 percent 
rating.  The Board notes that the most recent VA psychiatric 
examination was conducted more than two years ago, and that 
the record now contains more recent VA mental health progress 
notes which show progressively lower GAF scores.  In light of 
the length of time since the last examination, the veteran's 
assertions, and the indication of worsening symptomatology, 
the Board is of the opinion that a new VA examination is in 
order.

Prior to any examination, any outstanding records of 
pertinent treatment should be obtained.

The Board finds that the veteran's claim regarding a TDIU is 
inextricably intertwined with the increased rating claim, and 
therefore, adjudication of this matter must be delayed, 
pending the outcome of the matters involving increased 
ratings.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Additionally, with respect to the veteran's TDIU claim, the 
Board notes that the record does not contain a medical 
opinion specifically addressing the extent to which the 
veteran's service-connected disabilities impair his ability 
to obtain and maintain employment.  Such an opinion should be 
sought.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  With the veteran's assistance, the RO 
or the AMC should undertake all 
appropriate action to obtain up-to-date 
VA treatment records for the veteran.

2.  The RO or the AMC should then arrange 
for the veteran to be afforded a VA 
examination by a physician with the 
appropriate expertise in order to 
determine the current degree of severity 
of his anxiety disorder with PTSD.  Any 
indicated studies must be performed, and 
the claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
psychiatric disability.  The examiner 
should also provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from the 
service-connected psychiatric disability.  
In addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance of 
the score assigned. 

Finally, the examiner should also provide 
an opinion regarding whether the veteran's 
service-connected disabilities 
(psychiatric and hearing loss), either 
alone or in concert, render the veteran 
unemployable.  

The rationale for all opinions expressed 
must also be provided.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


